DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response filed 28 February 2022 has been considered and entered. Accordingly, claims 1-20 are pending in this application. Claims 1, 8, and 15 are currently amended; claims 2-7, 9-14, and 16-20 are original.
In view of Applicant’s amendments to the claims, all rejections have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
As set forth in the non-final rejection mailed 05 October 2021, Zhang et al. (previously presented)(“SuRF: Practical Range Query Filtering with Fast Succinct Tries”), hereinafter Zhang, in view of Lu et al. (previously presented)(US 2010/0034202 A1), discloses the previously recited features of independent claim 1, and similarly independent claims 8 and 15. In essence, the trie described as being partitioned aligns with that a LOUDS encoded succinct tree as described in Zhang and also recited in Applicant’s specification. Applicant’s amendment now requires the independent claims to update an empty entry in the fourth sequence corresponding to a parent node of the sub-true using a memory address of the sub-trie. An empty entry in the fourth sequence corresponding to a parent node of the sub-trie using a memory address of the sub-trie,” when taken as a whole with the other limitations of independent claim 1, and similarly independent claims 8 and 15, is not disclosed or rendered obvious by the prior art of record.
	The dependent claims 2-7, 9-14, and 16-20 being definite, enabled by the specification, and further limiting to the independent claims 1, 8, and 15, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lambov (US 2020/0004851 A1) discloses trie indices for databases including partitioned trie indices for respective database partitions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/James E Richardson/Primary Examiner, Art Unit 2167